DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/5/2021.  Claims 1 and 8 are currently amended.  Claim 5 is cancelled.  Claims 1-4 and 6-11 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dudney (US 2014/0106186) in view of Nogami (US 2017/0338512).
Regarding claim 1, Dudney teaches a positive electrode active material (Paragraph 37 describes a cathode material) for a secondary battery, comprising: a core including a lithium composite metal oxide (Paragraph 39 describes how LiMn1.5Ni0.5O4 (MNO) is used as a cathode); and a film-shaped coating layer disposed to surround the core (Paragraph 37 describes a protective layer that comprises lithium phosphorus oxynitride (Lipon) and acts as a coating), wherein the coating layer comprises at least one lithium ion conductive compound (Paragraph 37 describes how the protective layer comprises Lipon), and a thickness (d) of the coating layer satisfies X<d≤100X, where X is a maximum distance at which electrons are capable of passing through the coating layer by a dielectric breakdown electric field when charging to an open circuit voltage of the lithium composite metal oxide versus lithium, wherein X is determined by Equation 1, wherein d is less than 500 nm (Paragraph 42 describes how the Lipon coating layer is from 0.5 nm to 1 µm thick. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I. Because this range overlaps with the claimed range of 
Nogami teaches a similar ionic conductor used in combination with a cathode active material in a lithium-ion battery (Paragraph 53). Nogami teaches the use of LiBH4 in the ionic conductor in order to obtain a layer with excellent strength, high moldability, and low weight (Paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the positive electrode active material including a lithium ion conductive compound of Dudney, and use LiBH4 as the lithium ion conductive compound as taught by Nogami, in order to achieve a coating layer of excellent strength, high moldability, and low weight. Additionally, as the combination of Dudney and Nogami discloses all of the other components of claim 1, modified Dudney must also read on the claimed lithium ion conductive compound having a band gap of 5.5 eV to 10 eV.
Regarding claim 2, modified Dudney teaches the positive electrode active material for a secondary battery of claim 1, wherein the thickness (d) of the coating layer satisfies X<d<Xb, where Xb is the thickness of the coating layer when bulk resistance of the coating layer is calculated by Equation 3 is 10 Ω (As explained in the claim 1 rejection, modified Dudney discloses all of the components of claim 1, such that modified Dudney must also read on the claimed thickness property of claim 2): [Equation 3] Bulk resistance of the coating layer = lithium ion conductivity of the lithium ion conductive compound x the thickness of the coating layer.
Regarding claim 3, modified Dudney teaches the positive electrode active material for a secondary battery of claim 1, wherein the lithium ion conductive compound has a band gap of 5.8 eV to 10 eV (As explained in the claim 1 rejection, modified Dudney discloses  one of the 
Regarding claim 4, modified Dudney teaches the positive electrode active material for a secondary battery of claim 1, wherein the lithium ion conductive compound has a lithium ion conductivity at 25°C of 1 x 10-8 S/cm to 1 x 10-2 S/cm and a density of 0.5 g/cm3 or more (As explained in the claim 1 rejection, modified Dudney discloses all of the components of claim 1, such that modified Dudney must also read on the claimed conductivity and density properties of claim 4).
Regarding claim 6, modified Dudney teaches the positive electrode active material for a secondary battery of claim 1, wherein the lithium composite metal oxide is an oxide including lithium (Dudney: Paragraph 39 describes how LiMn1.5Ni0.5O4 (MNO) is used as a cathode); and at least one metal selected from the group consisting of nickel, manganese, cobalt, and aluminum (Dudney: Paragraph 39 describes how LiMn1.5Ni0.5O4 (MNO) is used as a cathode).
Regarding claim 9, modified Dudney teaches a positive electrode for a secondary battery, comprising the positive electrode active material of claim 1 (Dudney: Paragraph 37 describes a cathode for a lithium ion battery, which comprises the cathode material of claim 1).
Regarding claim 10, modified Dudney teaches a lithium secondary battery (Dudney: lithium ion battery, P 37) comprising the positive electrode of claim 9 (Dudney: cathode, P 37), a negative electrode (Dudney: anode, P 37), a separator disposed between the positive electrode and the negative electrode (Modified Dudney does not explicitly describe a separator. However, a separator is a necessary component of a lithium ion battery, such that modified Dudney must include a separator between the cathode and the anode), and an electrolyte solution (Dudney: electrolyte, P 37).
Regarding claim 11, modified Dudney teaches the lithium secondary battery of claim 10, wherein the negative electrode comprises a lithium metal electrode (Dudney: suitable anode materials include … lithium metal, P 49).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dudney (US 2014/0106186) in view of Nogami (US 2017/0338512), as applied to claim 1 above, and further in view of Xia (US 2018/0269476).
Regarding claim 7, modified Dudney teaches the positive electrode active material for a secondary battery of claim 1. Modified Dudney does not teach wherein the lithium composite metal oxide is doped with at least one element selected from the group consisting of tungsten (W), molybdenum (Mo), zirconium (Zr), titanium (Ti), magnesium (Mg), tantalum (Ta), aluminum (Al), iron (Fe), vanadium (V), chromium (Cr), barium (Ba), calcium (Ca), and niobium (Nb).
Xia teaches a similar powderous lithium metal oxide material (Abstract). Xia teaches doping LMNO cathode powders with Ti in order to achieve superior characteristics such as improved cycle stability, rate capability, thermal stability, and high voltage stability (Paragraph 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the positive electrode active material including a lithium composite metal oxide of modified Dudney and make the lithium composite metal oxide doped with Ti as taught by Xia, in order to achieve improved cycle stability, rate capability, thermal stability, and high voltage stability.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dudney (US 2014/0106186) in view of Nogami (US 2017/0338512).
Regarding claim 8, Dudney teaches a method of preparing a positive electrode active material (Paragraph 37 describes a cathode material. Paragraph 45 describes a method of making said cathode material) for a secondary battery, comprising: forming a film-shaped coating layer on a core (Paragraph 37 describes a protective layer that comprises lithium phosphorus oxynitride (Lipon) and acts as a coating. Paragraph 47 describes the specific steps of forming the Lipon layer on the cathode) including a lithium composite metal oxide (Paragraph 39 describes how LiMn1.5Ni0.5O4 (MNO) is used as a cathode) to a thickness (d) satisfying X<d≤100X, where X is a maximum distance at which electrons are capable of passing through the coating layer by a dielectric breakdown electric field when charging to an open circuit voltage of the lithium composite metal oxide versus lithium, wherein X is determined by Equation 1 (Paragraph 42 describes how the Lipon coating layer is from 0.5 nm to 1 µm thick. This overlaps with the claimed thickness range of less than 500 nm, such that this range also overlaps with the range obtained by using the claimed equations and formulas, establishing a prima facie case of obviousness, see MPEP 2144.05.I) using at least one lithium ion conductive compound (Paragraph 37 describes how the protective layer comprises Lipon), wherein the thickness (d) of the coating layer is less than 500 nm (Paragraph 42 describes how the Lipon coating layer is from 0.5 nm to 1 µm thick. This overlaps with the claimed range establishing a prima facie case of obviousness, see MPEP 2144.05.I). Dudney does not teach wherein the lithium ion conductive compound is selected from the group 
Nogami teaches a similar ionic conductor used in combination with a cathode active material in a lithium-ion battery (Paragraph 53). Nogami teaches the use of LiBH4 in the ionic conductor in order to obtain a layer with excellent strength, high moldability, and low weight (Paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method of preparing a positive electrode active material including a lithium ion conductive compound of Dudney, and use LiBH4 as the lithium ion conductive compound as taught by Nogami, in order to achieve a coating layer of excellent strength, high moldability, and low weight. Additionally, as the combination of Dudney and Nogami discloses all of the other components of claim 8, modified Dudney must also read on the claimed lithium ion conductive compound having a band gap of 5.5 eV to 10 eV.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8, regarding the lithium ion conductive compound, have been considered but are moot because the arguments do not apply to the current rejection. The Nogami reference is relied upon to provide LiBH4 as the lithium ion conductive compound.
Applicant's arguments with respect to claims 1 and 8-11, regarding the claimed secondary batteries being distinguishable from the lithium ion battery of Dudney, have been fully considered but they are not persuasive. 
Applicant argues that the claimed “positive electrode active material for a secondary battery” of claim 1, “method of preparing a positive electrode active material for a secondary battery” of claims 8 and 9, and lithium secondary batteries of claims 10 and 11 are distinguished from the lithium ion battery of Dudney. Examiner respectfully disagrees. A secondary battery is a rechargeable battery, and a lithium 
Applicant’s arguments with respect to claims 1 and 8, regarding the specific thickness of the coating layer, have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach a coating layer formed to a specific thickness that reads on the claimed dielectric breakdown formula. Examiner respectfully disagrees. As explained in the claim 1 rejection, Dudney discloses a thickness range that overlaps with the claimed range of less than 500 nm, such that the disclosure of Dudney also overlaps with the claimed thickness range obtained by using the claimed equations and formulas, which will always be below 500 nm as claimed.
Moreover, a review of the instant specification indicates that preferred ranges for the thickness “d” are less than 500 nm, less than 300 nm or most particularly in the range 1 nm to 100 nm (paragraph [0049]). It is therefore understood that the limits set on the thickness “d” by the claimed relationship governed by the parameter X for the claimed compounds would limit the thickness “d” to within these ranges. Dudney’s range for the thickness is 0.5 nm to 1 µm (paragraph [0042]). As such, Dudney’s thickness fully encompasses the instantly taught and claimed ranges and as such a prima facie case of obviousness exists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724